IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 01-41133
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

PASQUAL OSORNIA-VARELA,

                                           Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. L-01-CR-491-ALL
                       --------------------
                          August 21, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Pasqual Osornia-Varela appeals his guilty-plea conviction

and sentence for violating 8 U.S.C. § 1326 by being found in the

United States, without permission, following his deportation

subsequent to an aggravated felony conviction.    He argues that

his indictment did not allege that he possessed the necessary

mens rea, general intent, and therefore failed to charge an

offense.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-41133
                                 -2-

     As Osornia-Varela concedes, however, his argument is

foreclosed by Fifth Circuit precedent.     See United States v.

Guzman-Ocampo, 236 F.3d 233, 237-39 (5th Cir. 2000), cert.

denied, 533 U.S. 953 (2001); see also United States v. Berrios-

Centeno, 250 F.3d 294, 297-300 (5th Cir.), cert. denied, 122

S. Ct. 288 (2001).   He raises the argument only to preserve it

for Supreme Court review.

     The district court's judgment is AFFIRMED.

     The Government has moved for a summary affirmance in lieu of

filing an appellee’s brief.   In its motion, the Government asks

that the judgment of the district court be affirmed and that an

appellee’s brief not be required.   The motion is GRANTED.

     AFFIRMED; MOTION GRANTED.